DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Goda (US 2011/0202210 A1).
Regarding claim 1, Goda discloses a control device (50) that is applied to a vehicle including an internal combustion engine (22) and a motor generator (MG1, MG2) that are power sources and a display device (72) that displays information indicating an operation state of the internal combustion engine (22) and being able to travel with power of the motor generator (EV) in a state in which supply of fuel to the internal combustion engine is stopped and that controls the display device, the control device (50) comprising: an acquisition unit  (non-illustrated input port ; paragraph [0021]) configured to acquire the operation state of the internal combustion engine (22); and a display control unit (72 also corresponds to “control module”; see paragraph [0038] that switches information which is displayed on the display device (72) between a warm-up indicator (warming up of the engine 22 not completed; paragraph [0026] for notifying that warm-up of the internal combustion engine is being performed while the internal combustion engine is operating and a warm-up completion indicator (warming up of the engine 22 is completed; paragraph [0025]) for notifying that warm-up of the internal combustion engine has been completed while the internal combustion engine is operating, 
Goda teaches when warming-up of the engine is completed and motors (MG1 and MG2) driving conditions are established, indicator light 74 is turned on (S130), without changing the engine warm-up complete message (paragraph [0025]; which suggests that the engine warm-up complete message will not be followed by engine warm-up message as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that once engine warm-up is completed message is displayed on the display 72, engine warming-up message will not be allowed to follow as suggested by Goda to prevent driver confusion.
Regarding claim 2, wherein the display control unit is configured to: switch display of the display device to a stop indicator  (S120) for notifying that the operation of the internal combustion engine is stopped in addition to the warm-up indicator (warm-up not completed) and the warm-up completion indicator (warm-up completed); display the stop indicator on the display device when the operation of the internal combustion engine is stopped; display the warm-up indicator (S240) on the display device when the internal combustion engine is operating  (S240) and a warm-up request which is a request for warming up the internal display the warm-up completion indicator on the display device when the internal combustion engine is operating and the warm-up request is not issued; and display the stop indicator on the display device when the internal combustion engine is operating, the warm-up request is not issued, and a starting operation of the internal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose control devices for hybrid vehicles..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747